Citation Nr: 0304618	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  02-08 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to non-service-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from April 1976 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

Having reviewed the record in its entirety, the Board is of 
the opinion that the claim is ready for appellate review.
FINDING OF FACT

The appellant served in the U.S. Army from April 1976 to July 
1977, and does not have active military service during a 
period of war.


CONCLUSION OF LAW

The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(2), 1521(a) and (j), 5107(a) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6, 3.159(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that he should be accorded non-service-
connected pension benefits under law.  Although he 
acknowledges that he did not serve during a period of war, he 
nonetheless argues that the period of service is irrelevant, 
as he would have served in wartime if called upon to do so.  

Having reviewed the appellant's contention in light of the 
record and the law, the Board is of the opinion that the 
claim must be denied as a matter of law.

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice-
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days during 
a period of war.  38 U.S.C.A. 
§ 1521; 38 C.F.R. §§ 3.2, 3.314 (2002).  VA's determination 
of whether a claimant's service meets these threshold 
requirements usually is dependent upon service department 
records verifying the character of a claimant's service.  See 
38 C.F.R. § 3.203 (2001); Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  A claim by a claimant whose service department 
records fail to show threshold eligibility lacks legal merit 
or legal entitlement and must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Here, the appellant does not contend, nor does the evidence 
show that his period of service from April 1976 to July 1977 
is a period of war.  See 38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2 (The term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the 
Republic of Vietnam during that period, and (2) the period 
beginning on August 5, 1964, and ending on May 7, 1975, in 
all other cases.  

Although the appellant's essential argument is that such a 
finding is inequitable, the Board is without authority to 
grant relief on this basis.  The Board is bound by the law 
made applicable to it by statute, regulations, and the 
precedential decisions of the appellate courts, and it is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  It has been held that the authority to 
award equitable relief under section 503(a) is committed to 
the discretion of the Secretary, and that the Board is 
without jurisdiction to consider that which is solely 
committed to the Secretary's exercise of that discretion.  
See McCay v. Brown, 9 Vet. App. 183, 189 (1996).

The Board has considered whether further development of this 
claim is warranted under the Veterans Claims Assistance Act 
(VCAA) or previously existing law.  See VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000) 
redefining the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits; codified at 38 U.S.C. §§ 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156, 3.159, 3.326(a).  The Board's 
consideration of this aspect of the claim includes the 
apparent fact that the appellant has reported that he is 
incarcerated, thus implicating that VA may have a heightened 
duty to assist him in obtaining necessary evidence.  See 
generally Wood v. Derwinski, 1 Vet. App. 406 (1991); Bolton 
v. Brown, 8 Vet. App. 185 (1995) (Observing that VA should 
ensure that given the circumstances, an incarcerated veteran 
should be accorded the same assistance as his fellow, non- 
incarcerated veterans).   
However, because the claim is being denied as a matter of 
law, no further development under the VCAA or previously 
existing law is warranted because there is no possibility 
whatsoever that any further development could substantiate 
the claim -such is the  Board's dispositive finding, 
irrespective of whether the appellant is incarcerated.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
[holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law].
 

ORDER

The appeal is denied.



	                        
____________________________________________
	Richard B. Frank 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

